UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2)* Web.com Group, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 94733A104 (CUSIP Number) Thomas J. Murphy c/o General Atlantic Service Company, LLC 3 Pickwick Plaza Greenwich, Connecticut 06830 Tel. No.:(203) 629-8600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 11, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of Rule13d-1(e), 1(f) or 1(g), check the following box []. Note: Schedulesfiled in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) (Page 1 of 22 Pages) CUSIP No. 94733A104 SCHEDULE 13D Page2 of 22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON NWS Holdings LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.8% 14 TYPE OF REPORTING PERSON OO CUSIP No. 94733A104 SCHEDULE 13D Page3 of 22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GA-NWS Investor LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.8% 14 TYPE OF REPORTING PERSON OO CUSIP No. 94733A104 SCHEDULE 13D Page4 of 22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON General Atlantic Partners 83, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.8% 14 TYPE OF REPORTING PERSON PN CUSIP No. 94733A104 SCHEDULE 13D Page5 of 22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAP-W, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.8% 14 TYPE OF REPORTING PERSON OO CUSIP No. 94733A104 SCHEDULE 13D Page6 of 22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GapStar, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.8% 14 TYPE OF REPORTING PERSON OO CUSIP No. 94733A104 SCHEDULE 13D Page7 of 22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAPCO GmbH & Co. KG 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Germany NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.8% 14 TYPE OF REPORTING PERSON PN CUSIP No. 94733A104 SCHEDULE 13D Page8 of 22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAP Coinvestments CDA, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.8% 14 TYPE OF REPORTING PERSON PN CUSIP No. 94733A104 SCHEDULE 13D Page9 of 22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAP Coinvestments III, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.8% 14 TYPE OF REPORTING PERSON OO CUSIP No. 94733A104 SCHEDULE 13D Page10 of 22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAP Coinvestments IV, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.8% 14 TYPE OF REPORTING PERSON OO CUSIP No. 94733A104 SCHEDULE 13D Page11 of 22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAPCO Management GmbH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Germany NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.8% 14 TYPE OF REPORTING PERSON CO CUSIP No. 94733A104 SCHEDULE 13D Page12 of 22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON General Atlantic GenPar, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.8% 14 TYPE OF REPORTING PERSON PN CUSIP No. 94733A104 SCHEDULE 13D Page13 of 22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON General Atlantic LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.8% 14 TYPE OF REPORTING PERSON OO CUSIP No. 94733A104 SCHEDULE 13D Page14 of 22 Pages Item 1.Security and Issuer. This Amendment No. 2 (this “Amendment”) to Schedule13D filed on November 2, 2011 as amended by Amendment No. 1 filed on May 18, 2012 relates to the common stock, par value $0.001 per share (the “Common Stock”), of Web.com Group, Inc., a Delaware corporation (the “Company”), and is being filed to amend the Schedule 13D as specifically set forth below.The address of the principal executive office of the Company is 12808 Gran Bay Parkway West, Jacksonville, Florida 32258. Item 2.Identity and Background. No material change. Item 3.Source and Amount of Funds or Other Consideration. No material change. Item 4.Purpose of Transaction. Item 4 is hereby amended as follows: The second paragraph of Item 4, beginning with the words “Pursuant to the Purchase Agreement, the Company and its affiliates will be indemnified” and ending with the words “(or cash from the proceeds from the sale thereof)” is hereby deleted. Item 4 is hereby supplemented as follows: Pursuant to the Purchase Agreement, the Company and its affiliates were to be indemnified and held harmless by Holdings against losses arising out of or resulting from certain tax matters for a period of 15 months after the closing of the Acquisition (the “Tax Indemnity Period”).During the Tax Indemnity Period, Holdings retained 3,310,000 Acquisition Shares (the “Retained Acquisition Shares”), to be used to settle any tax indemnification claims made pursuant to the Purchase Agreement.On February 11, 2013, because the Tax Indemnity Period had expired, the Retained Acquisition Shares were either distributed to the members of Holdings CUSIP No. 94733A104 SCHEDULE 13D Page15 of 22 Pages or were paid to certain former employees of Holdings or its subsidiaries.An aggregate 3,262,915 shares of Common Stock were distributed pro rata and for no additional consideration to members of Holdings, including 30,461 shares of Common Stock distributed to NWS Executive Incentive Plan LLC (“NWS Plan”), a member of Holdings and benefit plan controlled by Holdings.The 30,461 shares of Common Stock distributed to the NWS Plan were subsequently distributed pro rata without payment of additional consideration to the members of the NWS Plan.An aggregate of 47,085 shares of Common Stock was delivered to certain former employees of Holdings or its subsidiaries as settlement in accordance with their applicable award agreements. GA Investor sold 2,325,415 shares of Common Stock pursuant to Rule 144 on February 12, 2013 at a price of $17.63 per share. Item 5.Interest in Securities of the Issuer. Item 5 is hereby amended and restated as follows: (a)As of the date hereof, GA Investor owns of record 5,800,150 shares of Common Stock, representing 11.8% of the Company’s issued and outstanding shares of Common Stock (based upon a total of 49,129,580 shares of Common Stock stated to be outstanding by the Company as of October 30, 2012 as reported in the Form 10-Q filed with the Securities and Exchange Commission on November 5, 2012). As of the date hereof, Holdings, GAP 83, GAP-W, GapStar, KG, CDA, GAPCO III, GAPCO IV, GmBH Management, GenPar and GA each own of record no shares of Common Stock.As of the date hereof, the Reporting Persons may be deemed to beneficially own, in the aggregate, 5,800,150 shares of Common Stock, representing approximately 11.8% of the Company’s outstanding Common Stock. By virtue of the fact that (i) GA is the general partner of GenPar, (ii) GenPar is the general partner of GAP 83, (iii) GAP 83 is the controlling member of GA Investor, CUSIP No. 94733A104 SCHEDULE 13D Page16 of 22 Pages (iv) GAP-W, GapStar, KG, CDA, GAPCO IIIand GAPCO IV are each members of GA Investor, (v) GA Investor owns a controlling interest in and is entitled to appoint all of the representatives of the board of directors of Holdings, (vi) GA is the managing member of GAPCO III and GAPCO IV, (vii) GmbH Management is the general partner of KG, and (viii) the officers of GapStar and the managing directors of GA Investor who are authorized and empowered to vote and dispose of the securities of GA Investor, are GA Managing Directors, the Reporting Persons may be deemed to share voting power and the power to direct the disposition of the shares of Common Stock owned of record by GA Investor.Each of the GA Managing Directors disclaims ownership of such shares beneficially owned by the Reporting Persons, except to the extent he or she has a pecuniary interest therein. (b)(i) None of the Reporting Persons has the sole power to direct the voting and disposition of the shares of Common Stock which each owns of record. (ii) Please see Item 5(a), which is hereby incorporated by reference. (c)Except as set forth in Item 4 or otherwise herein, to the knowledge of the Reporting Persons with respect to the persons named in response to paragraph (a), none of the persons named in response to paragraph (a)has effected any transactions in shares of Common Stock during the past 60 days. (d)No person other than the persons listed is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, any Common Stock owned by any member of the group. (e)Not Applicable. CUSIP No. 94733A104 SCHEDULE 13D Page17 of 22 Pages Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Item 6 is further supplemented by incorporating by reference the information set forth under Item 4 above. Item 7.Material to be Filed as Exhibits. The documents filed as exhibits in the Schedule 13D are hereby incorporated by reference herein. Exhibit1: Agreement relating to the filing of joint acquisition statements as required by Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. (As previously filed.) Exhibit 2: Purchase Agreement, dated as of August 3, 2011, by and among the Company, Holdings and Network Solutions (incorporated by reference from Annex A to the Company’s Definitive Proxy Statement on FormDEF 14A (File No.000-51595) filed with the Securities and Exchange Commission on September 22, 2011). (As previously filed.) Exhibit3: Stockholder Agreement, dated as of October 27, 2011, by and among the stockholders of the Company named therein and the Company (incorporated by reference from Exhibit99.2 to the Company’s Current Report on Form8-K (File No.000-51595) filed with the Securities and Exchange Commission on October 28, 2011). (As previously filed.) Exhibit4: Underwriting Agreement, dated May 10, 2012, among the Company, J.P. Morgan Securities LLC, as representative of the several underwriters listed on Schedule 1 thereto, and certain selling stockholders listed on Schedule 2 thereto (incorporated by reference from Exhibit 1.1 to the Company’s Current Report on Form 8-K (File No. 000-51595) filed on May 11, 2012 with the Securities and Exchange Commission). Exhibit5: Lock-Up Agreement, dated May 10, 2012, of GA-NWS Investor LLC. (As previously filed with the Securities and Exchange Commission on May 18, 2012.) Exhibit6: Waiver, dated May 7, 2012, by and between Web.com Group, Inc. and GA-NWS Investor LLC. (As previously filed with the Securities and Exchange Commission on May 18, 2012.) CUSIP No. 94733A104 SCHEDULE 13D Page18 of 22 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 13, 2013. NWS HOLDINGS LLC By: /s/ Christopher G. Lanning Name: Christopher G. Lanning Title:Secretary GA-NWS INVESTOR LLC By: /s/ Christopher G. Lanning Name: Christopher G. Lanning Title: Managing Director GENERAL ATLANTIC PARTNERS 83, L.P. By: General Atlantic GenPar, L.P., its general partner By: General Atlantic LLC, its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director CUSIP No. 94733A104 SCHEDULE 13D Page19 of 22 Pages GAP-W, LLC By: General Atlantic GenPar, L.P., Its manager By: General Atlantic LLC, Its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director GAPSTAR, LLC By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Vice President GAP COINVESTMENTS CDA, L.P. By: General Atlantic LLC, Its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director GAP COINVESTMENTSIII, LLC By: General Atlantic LLC, Its managing member By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director CUSIP No. 94733A104 SCHEDULE 13D Page20 of 22 Pages GAP COINVESTMENTS IV, LLC By: General Atlantic LLC, Its managing member By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director GAPCO GMBH & CO. KG By: GAPCO Management GmbH, Its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director GAPCO MANAGEMENT GMBH By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director GENERAL ATLANTIC GENPAR, L.P. By: General Atlantic LLC, Its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GENERAL ATLANTIC LLC By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director CUSIP No. 94733A104 SCHEDULE 13D Page21 of 22 Pages SCHEDULE A GA Managing Directors Name Business Address Citizenship Steven A. Denning (Chairman) 3 Pickwick Plaza Greenwich, Connecticut 06830 United States William E. Ford (Chief Executive Officer) 55 East 52nd St., 32nd Floor New York, New York 10055 United States Thomas J. Murphy (Chief Financial Officer) 3 Pickwick Plaza Greenwich, Connecticut 06830 United States J. Frank Brown (Chief Operating Officer) 55 East 52nd St., 32nd Floor New York, New York 10055 United States John Bernstein 23 Savile Row London W1S 2ET United Kingdom United Kingdom Gabriel Caillaux 23 Savile Row London W1S 2ET United Kingdom United Kingdom Mark F. Dzialga 3 Pickwick Plaza Greenwich, Connecticut 06830 United States Cory A. Eaves 55 East 52nd St., 32nd Floor New York, New York 10055 United States Martin Escobari Rua Dr. Renato Paes de Barros, 1017 15Ú andar 04530-001 Sao Paulo, Brazil Bolivia and Brazil Abhay Havaldar Asia Square Tower 1 8 Marina View, #41−04 Singapore 018960 Singapore Patricia Hedley 3 Pickwick Plaza Greenwich, Connecticut 06830 United States David C. Hodgson 55 East 52nd St., 32nd Floor New York, New York 10055 United States Rene M. Kern 55 East 52nd St., 32nd Floor New York, New York 10055 United States Jonathan Korngold 55 East 52nd St., 32nd Floor New York, New York 10055 United States Christopher G. Lanning 55 East 52nd St., 32nd Floor New York, New York 10055 United States Xuesong (Jeff) Leng Suite 5801, 58th Floor Two International Finance Center 8 Finance Street Central, Hong Kong Hong Kong SAR Anton J. Levy 55 East 52nd St., 32nd Floor New York, New York 10055 United States Adrianna C. Ma 55 East 52nd St., 32nd Floor New York, New York 10055 United States Sandeep Naik 17th Floor Express Towers Nariman Point Mumbai 400 021, India United States CUSIP No. 94733A104 SCHEDULE 13D Page22 of 22 Pages Name Business Address Citizenship Andrew C. Pearson 3 Pickwick Plaza Greenwich, Connecticut 06830 United States Brett B. Rochkind 228 Hamilton Ave. Palo Alto, CA 94301 United States David A. Rosenstein 55 East 52nd St., 32nd Floor New York, New York 10055 United States Philip P. Trahanas 3 Pickwick Plaza Greenwich, Connecticut 06830 United States
